Title: From George Washington to the Seneca Chiefs, 29 December 1790
From: Washington, George
To: Seneca Chiefs



[Philadelphia, 29 December 1790]

I, the President of the United States, by my own mouth, and by a written speech signed with my own hand, and sealed with the seal of the United States, speak to the Seneka Nation, and desire their Attention, and that they would keep this speech in remembrance of the friendship of the United States.
I have received your Speech with satisfaction, as a proof of your confidence in the justice of the United States—and I have attentively examined the several objects which you have laid before me, whether delivered by your Chiefs at Tioga point in the last month to Colonel Pickering, or laid before me in the present month by the Cornplanter and the other Seneka Chiefs now in Philadelphia.
In the first place I observe to you, and I request it may sink

in your minds, that it is my desire, and the desire of the United States that all the miseries of the late war should be forgotten and buried forever. That in future, the United States and the six nations should be truly brothers, promoting each other’s prosperity by acts of mutual justice & friendship.
I am not uninformed that the six nations have been led into some difficulties with respect to the sale of their lands since the peace. But I must inform you that these arose before the present government of the United States was established, when the separate States, and individuals under their authority, undertook to treat with the Indian tribes respecting the sale of their lands.
But the case is now entirely altered—the general government only has the power to treat with the Indian nations, and any treaty formed and held without its authority will not be binding.
Here then is the security for the remainder of your lands—No state nor person can purchase your lands, unless at some public treaty held under the Authority of the United States. The general Government will never consent to your being defrauded—But it will protect you in all your just rights.
Hear well, and let it be heard by every person in your nation, that the President of the United States declares, that the general government considers itself bound to protect you in all the lands secured to you by the treaty of Fort Stanwix, the 22d of October 1784, excepting such parts as you may since have fairly sold to persons properly authorized to purchase of you.
You complain of John Livingston and Oliver Phelps have obtained your lands, assisted by Mr Street of Niagara, and they have not complied with their agreement.
It appears, upon enquiry of the Governor of New York, that John Livingston was not legally authorized to treat with you, and that every thing he did with you has been declared null and void, so that you may rest easy on that account.
But it does not appear from any proofs yet in the possession of government, that Oliver Phelps has defrauded you.
If, however you should have any just cause of complaint against him, and can make satisfactory proof thereof, the federal Courts will be open to you for redress, as to all other persons.
But your great object seems to be the security of your remaining lands, and I have therefore upon this point, me[a]nt to be sufficiently strong and clear.

That in future you cannot be defrauded of your lands—That you possess the right to sell, and the right of refusing to sell your lands.
That, therefore, the sale of your lands in future, will depend entirely upon yourselves.
But that when you may find it for your interest to sell any parts of your lands, the United States must be present by their Agent, and will by your security that you shall not be defrauded in the Bargain you may make.
It will, however, be important, before you make any further sales of your land, that you should determine among yourselves, who are the persons among you that shall give sure conveyances thereof as shall be binding upon your nation, and forever preclude all disputes relative to the validity of the sale.
That besides the before mentioned security for your land, you will perceive by the law of Congress, for regulating trade and intercourse with the Indian-tribes, the fatherly care the United States intend to take of the Indians. For the particular meaning of this law, I refer you to the explanations given thereof by Colonel Pickering at Tioga, which with the law, are herewith delivered to you.
You have said in your Speech that the game is going away from you, and that you thought it the design of the great spirit, that you should till the ground. But before you speak upon this subject, you want to know whether the United States meant to leave you any land to till?
You know now that all the lands secured to you by the treaty of Fort Stanwix, expecting such parts as you may since have fairly sold are your’s, and that only your own Acts can convey them away—speak therefore your wishes on the subject of tilling the ground. The United States will be happy to afford you every assistance in the only business which will add to your numbers and happiness.
The murders that have been committed upon some of your people, by the bad white men, I sincerely lament and reprobate—and I earnestly hope that the real murderers will be secured and punished as they deserve. This business has been sufficiently explained to you here by the Governor of Pennsylvania, and by Colonel Pickering on behalf of the United States, at Tioga.

The Senekas may be assured, that the rewards offered for apprehending the murderers, will be continued until they are secured for trial, and that when they shall be apprehended, that they will be tried and punished as if they had killed Whitemen.
  Having answered the most material parts of your speech, I shall inform you, that some bad Indians, and the outcast of several tribes who reside at the Miamee Village, have long continued their murders and depredations upon the frontiers laying along the Ohio. That they have not only refused to listen to my voice inviting them to peace, but that upon receiving it, they renewed their incursions and murders with greater violence than ever. I have therefore been obliged to strike those bad people, in order to make them sensible of their madness. I sincerely hope they will harken to reason, and not require to be further chastised. The United States desire to be the friends of the Indians, upon terms of justice & humanity—But they will not suffer the depredations of the bad people to go unpunished.
My desire is that you would caution all the Senekas and six nations to prevent their rash young men from joining the Miamee Indians. For the United States cannot distinguish the tribes to which bad Indians belong, and every tribe must take care of their own people.
The merits of the Cornplanter and his friendship for the United States are well known to me, and shall not be forgotten—And as a mark of the esteem of the United States, I have directed the Secretary of War to make him a present of Two hundred and fifty dollars, either in money or goods, as the Cornplanter shall like best—And he may depend upon the future care and kindness of the United States—And I have also directed the Secretary of War to make suitable presents to their other Chiefs present in Philadelphia—and also that some further tokens of friendship to be forwarded to the other Chiefs now in their nation.
Remember my words, Senekas, continue to be strong in your friendship for the United States, as the only rational ground of your future happiness—and you may rely upon their kindness and protection.
An Agent shall soon be appointed to reside in some place convenient to the Senekas and six nations—He will represent the United States—apply to him on all occasions.

If any man brings you evil reports of the intentions of the United States, mark that man as your enemy, for he will mean to deceive you, and lead you into trouble. The United States will be true & faithful to their engagements. Given under my hand, and the Seal of the United States at the City of Philadelphia, this twenty ninth day of December, in the year of our Lord One thousand seven hundred & ninety one, and in the fifteenth year of the sovereignty & Independence of the United States.

G. Washington

